Citation Nr: 0733141	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1985.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's claim 
for service connection for PTSD.  The RO's decision was 
upheld by the Board in a May 2007 decision.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veteran's Claims (Court).  In an 
order dated in August 2007, the Court vacated the Board's 
decision, and remanded the matter to the Board for 
proceedings consistent with the Secretary's motion for 
remand.

For reasons explained below, this case is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

During the pendency of this appeal on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  The notice must also include an explanation of the type 
of evidence that is needed to establish a disability rating 
and effective date.  Id.  Here, the veteran has not received 
this required notice.

According to 38 C.F.R. § 3.304(f) (2007), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, then the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Here, the veteran's DD Form 214 confirms that he served 
during peacetime and that he was not awarded any medals 
indicative of combat.  The Board notes that the veteran does 
not contend combat participation.  The veteran's military 
occupational specialties (MOS) in service were as a motor 
transport operator and an indirect fire infantryman.  As 
there is no objective evidence showing his participation in 
combat, the law requires that his claimed stressors be 
independently corroborated by evidence other than his lay 
testimony or the diagnosis of PTSD.

In a February 2004 letter, private psychiatrist Dr. J.C.L. 
diagnosed the veteran with chronic, severe PTSD and opined 
that the veteran's PTSD is service-connected, because the 
veteran has reported PTSD symptoms since experiencing his 
claimed stressor events in service.

The veteran reports that he served in the U.S. Army from 
October 1975 to October 1985 and that he was with the HHC 
XVIII Airborne Corps.  His stressors consist of being 
stationed at Fort Bragg in 1982 during a time when numerous 
paratroopers were injured or fell to their deaths.  He states 
that one such paratrooper who died while jumping was a close 
friend by the name of Pvt. Theodore Rickelson.  The veteran 
claims to have frequently jumped from planes in training 
exercises, and that he was on jump status during his entire 
service time, except for when he went to Germany in April 
1982 and to Fort Dix for four weeks.  He says that he was a 
truck driver when he was with the 27th Engineer Battalion, 
but that he still had to jump during that time and received 
jump pay.  According to Dr. J.C.L. in a February 2004 letter, 
the veteran reported several bad jumps during which he was 
injured or nearly injured.  The veteran asserts that memories 
of jumping in 1982 continue to cause him to have horrible 
memories and nervous problems.  In addition, the veteran 
states that a very close friend of his, Sgt. Roy S. Moore, 
Jr., was killed while the veteran was stationed in Germany, 
and he (the veteran) learned of the death in the same week 
that it occurred.

The veteran's claimed stressors must be verified before 
further action is taken.  Accordingly, the case is REMANDED 
for the following development:

1.	The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

The letter should explain what, if 
any, information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate the 
claim.  The letter should indicate 
which portion of the evidence, if any, 
is to be provided by the veteran and 
which portion, if any, VA will attempt 
to obtain on his behalf.  The letter 
should also request that the veteran 
provide any evidence in his possession 
that pertains to the claim.

Finally, the letter should contain an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	Contact the veteran and request that 
he provide more specific information 
regarding the stressful events 
reported in regard to his military 
service.  This includes supporting 
details such as the specific 
location, names of individuals 
involved, and time frame during which 
the claimed incidents occurred 
(preferably, within no more than a 
60-day time period for each claimed 
incident).

Advise the veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during 
his military service.  Advise the 
veteran that this information is 
vitally necessary in order to obtain 
supportive evidence of the claimed 
stressful events he experienced; 
without which, his claim may be 
denied.

3.	Any additional information obtained 
from the veteran concerning his 
alleged stressors, as well as relevant 
information from his service personnel 
records, should be sent to the U. S. 
Army and Joint Services Records 
Research Center (JSRRC), requesting 
that an attempt be made to 
independently verify the claimed 
stressors.
 
4.	After that, if it is determined that 
the record establishes the existence 
of a stressor or stressors related to 
military service, then the veteran 
should be scheduled for a VA 
psychiatric examination to determine 
whether he has PTSD as a consequence.  
The examiner should indicate whether 
the veteran satisfies the DSM-IV 
criteria for a diagnosis of PTSD and, 
if he does, render a medical opinion 
as to whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that the diagnosed PTSD 
is a result of the established 
stressor(s) in service.  (Note: only 
the stressors that are independently 
verified can serve as grounds for the 
diagnosis of PTSD.)

5.	Thereafter, readjudicate the 
veteran's claim for service 
connection for PTSD in light of the 
additional evidence obtained.  The RO 
should make a specific written 
determination as to whether the 
veteran was exposed to a verified 
stressor or stressors in service and, 
if so, the nature of the specific 
verified stressor(s) established by 
the record.  If the claim is not 
granted to the veteran's 
satisfaction, then send him a 
Supplemental Statement of the Case 
and give him an opportunity to 
respond to it.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



